Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 11-16, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yuan et al. (2021/0084257).
 	Regarding claim 1, Yuan discloses an electronic device comprising: a memory; and a processor electrically connected to the memory, wherein the memory stores a high dynamic range image and dynamic metadata including dynamic tone mapping information corresponding to a plurality of frames included in the high dynamic range image (par. 107, 143, and 145), wherein the memory stores instructions that, when executed, cause the processor to: control the electronic device to transmit a packet including data obtained by combining one frame among the plurality of frames and a part of the dynamic metadata corresponding to the one frame among the dynamic metadata to an external electronic device in response to an image request from the external electronic device (par. 110).
	Regarding claim 2, Yuan discloses the instructions, when executed, cause to the processor to: form the packet such that the part of the dynamic metadata is placed before the frame (note Fig. 4, and par. 133).
	Regarding claim 3, Yuan discloses the instructions, when executed, cause to the processor to: determine whether the external electronic device supports a function of processing the part of the dynamic metadata, and control the electronic device to transmit the packet to the external electronic device based on the external electronic device supporting the function of processing the part of the dynamic metadata (note par. 100).
	Regarding claim 4, Yuan discloses the instructions, when executed, cause to the processor to: form the packet to further include at least one frame to which the part of the dynamic metadata is applied (note Fig. 4 and par. 133).
	Regarding claim 5, Yuan discloses the part of the dynamic metadata further includes index information of the frame (par. 132).
	Regarding claim 6, Yuan discloses the frame corresponds to a time point at which a scene is changed in the high dynamic range image (par. 132, 133).
	Regarding claim 11, Yuan discloses an electronic device comprising: a display (103); a memory; and a processor electrically connected to the display and the memory (par. 148, 149), wherein the memory stores instructions that, when executed, cause the processor to: control the electronic device to receive one frame included in a high dynamic range image from an external electronic device (par. 175), control the electronic device to receive a part of the dynamic metadata including dynamic tone mapping information corresponding to the frame from the external electronic device, reproduce, through the display, a dynamic tone mapping applied image to which independent tone mapping is applied to the high dynamic range image for each frame or for each scene including a plurality of frames based on the received frame and the received part of the dynamic metadata (par. 181).
	Regarding claim 12, Yuan discloses the instructions, when executed, cause to the processor to: form the dynamic tone mapping applied image by combining the part of the dynamic metadata and the frame such that the part of the dynamic metadata is placed before the frame (note Fig. 4 and par. 133).
	Regarding claim 13, Yuan discloses the instructions, when executed, cause to the processor to: control the electronic device to transmit an image request to the external electronic device, and allow the image request to include an identifier of the electronic device (the HDMI-CEC in Yuan allows such control).
	Regarding claim 14, Yuan discloses the instructions, when executed, cause to the processor to: form the dynamic tone mapping applied image such that at least one frame to which the part of the dynamic metadata is applied is placed after the frame (par. 162, 177, 178).
	Regarding claim 15, Yuan discloses the part of the dynamic metadata further includes index information of the frame (note par. 132).
	Regarding claim 16, Yuan discloses the frame is a first frame of the scene (note par. 133).
	Regarding claim 18, Yuan discloses the instructions, when executed, cause to the processor to: for reproducing the dynamic tone mapping applied image, the frame and the part of the dynamic metadata are synchronized and processed based on index information of the frame included in the part of the dynamic metadata (par. 133).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. (2021/0084257).
	Regarding claim 7, Yuan does not disclose the instructions, when executed, cause to the processor to: decrypt the frame based on the frame being encrypted, encrypt the packet after combining the part of the dynamic metadata and the frame to form the packet, and control the electronic device to transmit the encrypted packet to the external electronic device.  However, Yuan teaches that the video encryption and decryption can be employed to protect the data (par. 99).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the well known video data encryption and decryption schemes into Yuan to perform the well known functions as claimed. 
	Regarding claim 8, Yuan does not disclose the instructions, when executed, cause to the processor to: combine the encrypted frame and the part of the dynamic metadata to form the packet based on the frame being encrypted.  However, Yuan teaches that the video encryption and decryption can be employed to protect the data (par. 99).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the well known video data encryption and decryption schemes into Yuan to perform the well known functions as claimed.  It is understood that not all data are needed to be encrypted.  Selective data encryption would have been a matter of obvious design choice.  
	Regarding claim 9, Yuan does not disclose the instructions, when executed, cause to the processor to: encrypt the part of the dynamic metadata based on the frame being encrypted, and combine the encrypted part of the dynamic metadata and the encrypted frame to form the packet.  However, Yuan teaches that the video encryption and decryption can be employed to protect the data (par. 99).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the well known video data encryption and decryption schemes into Yuan to perform the well known functions as claimed.
	Regarding claim 10, Yuan does not disclose the instructions, when executed. cause to the processor to: combine the frame and the part of the dynamic metadata to form the packet based on the frame not being encrypted, encrypt the packet, and control the electronic device to transmit the encrypted packet to the external electronic device.  However, Yuan teaches that the video encryption and decryption can be employed to protect the data (par. 99).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the well known video data encryption and decryption schemes into Yuan to perform the well known functions as claimed.
	Regarding claim 17, Yuan does not disclose the instructions, when executed, cause to the processor to: if the received frame is encrypted, decrypting the frame and combining the part of the dynamic metadata and the frame to form the dynamic tone mapping applied image.  However, Yuan teaches that the video encryption and decryption can be employed to protect the data (par. 99).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the well known video data encryption and decryption schemes into Yuan to perform the well known functions as claimed.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, line 2, “the encrypted frame” lacks proper antecedent basis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422